Citation Nr: 1420180	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for pes planus, claimed as flat feet.

4.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before Decision Review Officer (DRO) in February 2012.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II.

2.  Left ear hearing loss is as likely as not to have had its onset in service or to otherwise be casually related to active service.

3.  The Veteran's flat feet was incurred in service.

4.  The evidence of record does not establish a nexus between the Veteran's asthma and service.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code (DC) 6100 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

3.  The criteria for service connection for pes planus, claimed as flat feet have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating- Compensable Rating Right Ear Hearing Loss

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran's right ear hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board notes that pursuant to this Board decision, the Veteran is now additionally service-connected for his left ear hearing loss.  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2013).

The current rating criteria include an alternate method of rating exceptional patterns of hearing. 38 C.F.R. § 4.86 (2013).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2012).

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2013).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2013).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86 (2013).

The Veteran contends that his hearing loss is more severe than rated. He reports that his hearing disability causes functional impairment to the extent that he has confusion in areas of competing noise and this causes him difficult communicating on the phone and at a distance. 

The Veteran underwent a VA audiological examination in October 2009. The examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
60
55
25
LEFT
25
30
50
60
25

His puretone average for the right ear was recorded as 42.5 dB. His puretone average for the left ear was recorded as 41.25 dB.  Speech recognition was 92 percent in both ears.

Applying the findings of the October 2009 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss were not met.  Both the Veteran's right and left ears had Level I impairment. 38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a compensable rating for his right ear is not warranted.

The Veteran underwent an additional VA audiological examination in March 2012. The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
65
65
30
LEFT
35
35
65
65
35

His puretone average for the right ear was recorded as 49 dB. His puretone average for the left ear was recorded as 50 dB.  Speech recognition was 90 percent in the right ear and 88 percent in the left ear. 

Applying the findings of the March 2012 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for bilateral hearing loss were not met.  Both the Veteran's right and left ears had Level II impairment. 38 C.F.R. § 4.85, Table VI (2013).  Applying those results to Table VII, a compensable rating for his right ear is not warranted.

Throughout the period on appeal, the manifestations of the service-connected right ear hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.

The Board finds that a preponderance of the evidence is against a finding that the service-connected right ear hearing loss disability warranted a compensable rating during the period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2009 VA examiner noted that the Veteran has difficulty hearing conversational speech, hearing at work, and hearing and understanding the television.  The Veteran reported frequently misunderstanding what is said.  The March 2012 VA examiner noted that the Veteran reports his hearing loss creates confusion in areas of competing noise and causes him difficulty communicating on the phone and at a distance.  The Board finds that is sufficient to comply with the applicable VA policies. Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements and testimony from the Veteran attesting to the impact of the Veteran's hearing loss.  The Board finds that the functional effects of the Veteran's right ear hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected right ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for right ear hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his right ear hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his right ear hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Left Ear Hearing Loss

For the purpose of applying the laws of VA, impaired hearing will be considered a disability when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

During the pendency of the appeal, the RO granted service connection for right ear hearing loss and bilateral tinnitus.  See February 2010 Rating Decision.  The RO conceded in the February 2010 rating decision that the Veteran had been exposed to in-service noise exposure while working in the boiler room on a naval ship. 

The Veteran was afforded a VA audio examination in October 2009.  The Veteran reported that he had a history of military noise exposure as a Navy boiler technician and he was exposed to draft blowers, pumps etc., in the engine room.  He also reported civilian noise exposure with hearing protection.  He reported that he worked in a steel factory and for the railroad and was required to use double hearing protection.  Audiology testing revealed left ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

Service treatment records did not show any complaints, findings, or diagnosis of left ear hearing loss for VA purposes.  However, the Board notes that a shift in left ear hearing acuity, was demonstrated when audiology test results were compared between enlistment and discharge.  Indeed, much of the basis of the award for service connection for right ear hearing loss was the fact that the Veteran demonstrated a shift in hearing thresholds in his right ear when enlistment and separation audiological testing results were compared.  The Board has considered that there were some reduced hearing thresholds noted upon entrance into service, however, hearing loss for VA purposes was not demonstrated at enlistment.  Moreover, there was no specific finding or diagnosis of left ear hearing loss at enlistment.  As such, the Board finds that left ear hearing loss was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS during his period of active duty.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a boiler room technician.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to left ear hearing loss.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current left ear hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, the October 2009 VA medical opinion is the only opinion of record.  The October 2009 VA examiner opined that based on evidence of a significant threshold shift in the right ear, it was at least as likely as not that current right ear hearing loss and recurrent bilateral tinnitus are related to noise exposure in service as a fireman who worked in the boiler room.  A specific opinion regarding the Veteran's left ear was not provided.  Significantly, the VA examiner indicated that the Veteran's threshold shifts in his right ear and tinnitus were consistent with the effects of in-service noise exposure.  Because the Board is conceding noise exposure in service, and the Veteran's in-service treatment records reflect a worsening threshold shift in his left ear findings between enlistment and separation, there appears to be a relationship between the Veteran's current disorder and service. 

Moreover, and of significant import, the Board finds the Veteran's statement of first noticing hearing problems in his left ear during service and continuously since then to be credible.  The Board notes that difficulty hearing is subjective, and the kind of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board finds the Veteran's personal testimony, to genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

Consequently, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's left ear hearing loss is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). As such, the appeal is granted.

Flat Feet

The Veteran's feet were found to be clinically normal at the August 1976 entrance examination.  There was no specific finding or diagnosis of flat feet. As such, the Board finds that flat feet were not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

Service treatment records include an August 1980 Report of Medical History where the Veteran reported having foot trouble.  An examiner at that time noted that the Veteran had bilateral flat feet.  Subsequently, at the March 2012 VA examination, the examiner also found that the Veteran had flat feet.  However, the March 2012 examiner indicated that the Veteran's condition was congenital in nature.

Given the Veteran is presumed to have been sound at entry and because the record reflects that the Veteran experienced flat feet during active service and is currently diagnosed with flat feet, his flat feet are thus attributed to active service. Resolving reasonable doubt in favor of the Veteran, a grant of service connection for flat feet is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.

Asthma

The Veteran contends that he his current asthma is related to service, to include asbestos exposure.  Service treatment records reflect that the Veteran's lung/chest were found to be clinically normal at the August 1976 entrance examination.  There was no specific finding or diagnosis of asthma. As such, the Board finds that asthma was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

Service treatment records include treatment for bronchitis in October 1976.  Various December 1977 treatment records note treatment for bronchial asthma and acute asthma, resolved.  The Veteran was placed in medical hold for asthma in January 1978.  It was noted that he had been symptom free for more than 30 days.  A diagnosis of asthma was also noted in July 1978 treatment records.  The Veteran reported asbestos exposure during service in a July 1979 record.  He was diagnosed with a viral upper respiratory infection in January 1980.  

However, at his August 1980 separation examination the clinical evaluation of his lungs and chest were normal.  It was noted that the Veteran had a history of asthma treated with medication and that his last asthma attack had been three weeks prior.  A Report of Medical History noted that the Veteran had asthma that was controlled with medication. 
  
A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with asthma.  A diagnosis associated with asbestos exposure has not been made.  The Board has also considered the Veteran's statements regarding continuity of symptoms of his asthma since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Asthma is not a disease identified under 3.309(a).  As such, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of asthma is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, at an October 2009 VA examination, the VA examiner diagnosed the Veteran with asthma.  He noted that it was less likely than not that the Veteran's asthma was caused by or aggravated by military service as he was seen for it during the military service, treated and it resolved.  The VA examiner noted that following military service and other physicals from 1989 to 1990, the Veteran denied symptoms of asthma, and he did not have any findings on physical examination to support the diagnosis of asthma.  The Veteran was subsequently afforded a December 2010 addendum opinion which considered an October 2009 chest X-ray and noted no asbestosis.  

Again, in light of the service treatment records, VA made additional efforts to confirm the negative finding was the correct medical determination based on the facts of this case.

The VA examiner confirmed his earlier negative opinion.  There are no contradictory opinions of record. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the October 2009 VA examination and opinion, and subsequent December 2010 addendum opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has an asthma disorder that is related to his active service, as a lay person he is not competent to relate any current diagnosis of asthma to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, the Veteran was treated for asthma during active service.  However, it appears to have resolved without residual prior to his separation from active service.  While the Veteran has been diagnosed with asthma post-service, the October 2009 and December 2010 VA examiner has competently opined that it is less likely than not that the Veteran's current asthma disorder is related to his active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for asthma is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As the Veteran's claims for service connection for a left ear hearing loss disorder and pes planus are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  With respect to the Veteran's increased rating claim for a right ear hearing loss disorder, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

With respect to his claim for asthma, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was satisfied prior to the rating decision on appeal by way of letters sent to the Veteran in June 2009 and August 2009 that fully addressed all four notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, in the June 2009 letter, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Consequently, the Board finds that the duty to notify has been satisfied as to this claim.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  Additionally, he has submitted private treatment records.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Discussion of the Veteran's February 2012 DRO hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the hearing.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded an examination for his asthma in October 2009, with addendum opinion in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

With respect to his right ear hearing loss, VA examinations were obtained in October 2009 and March 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right ear hearing loss disability since his most recent March 2012 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial compensable rating for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for pes planus, claimed as flat feet, is granted.

Service connection for asthma is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


